EXHIBIT 10.26

DEFERRED STOCK AWARD AGREEMENT

UNDER THE HARVARD BIOSCIENCE, INC. SECOND AMENDED AND RESTATED 2000

STOCK OPTION AND INCENTIVE PLAN, AS AMENDED

 

Name of Grantee:         

 

Number of Restricted Stock Units:         

 

Grant Date:         

Pursuant to the Harvard Bioscience, Inc. Second Amended and Restated 2000 Stock
Option and Incentive Plan, as amended through the date hereof (the “Plan”),
Harvard Bioscience, Inc. (the “Company”) hereby grants the number of Restricted
Stock Units (“RSUs”) specified above (the “Award”) to the Grantee named above,
subject to the terms of the Plan and this Award Agreement. The Award represents
a promise to pay to the Grantee one share of Common Stock, par value $0.01 per
share (the “Stock”) of the Company for each RSU, subject to the restrictions and
conditions set forth herein and in the Plan.

1.    Restrictions.

(a)    No Voting Rights and Dividends. Until such time as the RSUs are paid to
the Grantee in shares of Stock, the Grantee shall have no voting rights and no
rights to any dividends or other distributions with respect to the RSUs.

(b)    Restrictions on Transfer. The RSUs granted pursuant to this Agreement may
not be sold, assigned, transferred, pledged or otherwise encumbered or disposed
of prior to vesting.

2.    Vesting of Restricted Stock Units.

(a)    Form of Payment. Subject to the Grantee being employed by the Company or
its Subsidiaries on each vesting date, the restrictions and conditions in
Paragraph 1 of this Agreement with respect to such RSU shall lapse and such RSU
shall become payable to the Grantee in shares of Stock on the relevant vesting
date specified below:

 

   

Vesting Date

      

Vesting Percentage

                                                   

(b)    The Grantee’s rights to all RSUs granted herein and not yet vested in
accordance with the provisions of Paragraph 2(a) shall automatically terminate
upon the Grantee’s termination of employment, voluntarily or involuntarily, with
the Company and its Subsidiaries for any reason (including death).

(c)    Notwithstanding anything to the contrary in this Agreement, to the extent
the Grantee is a party to another agreement or arrangement with the Company that
provides accelerated vesting of RSUs or all equity awards in general in the
event of certain types of termination, a change of control of the Company or any
other applicable vesting-related events, the accelerated terms of such other
agreement or arrangement shall control.

3.    Receipt of Stock Upon Vesting. Upon the vesting of the RSUs as provided in
Paragraph 2(a), the Grantee shall receive one share of Stock for each RSU
vested. Shares of Stock acquired pursuant to this Award shall be issued and
delivered to the Grantee either in actual stock certificates or by electronic
book entry, subject to tax withholding as provided in Paragraph 6 below.



--------------------------------------------------------------------------------

4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in the Plan.
Capitalized terms in this Agreement shall have the meaning specified in the
Plan, unless a different meaning is specified herein.

5.    Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

6.    Tax Withholding. The tax withholding obligation shall be satisfied by the
Company withholding the required minimum amount from shares of Stock to be
issued to the Grantee.

7.    Dividend Equivalents.

(a)    If on any date the Company shall pay any cash dividend on shares of Stock
of the Company, the number of RSUs credited to the Grantee shall, as of such
date, be increased by an amount determined by the following formula:

W = (X multiplied by Y) divided by Z, where:

W = the number of additional RSUs to be credited to the Grantee on such dividend
payment date;

X = the aggregate number of vested RSUs credited to the Grantee as of the record
date of the dividend;

Y = the cash dividend per share amount; and

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

(b)    In the case of a dividend paid on Stock in the form of Stock, including
without limitation a distribution of Stock by reason of a stock dividend, stock
split or otherwise, the number of RSUs credited to the Grantee shall be
increased by a number equal to the product of (i) the aggregate number of RSUs
that have been awarded to the Grantee through the related dividend record date,
and (ii) the number of shares of Stock (including any fraction thereof) payable
as dividend on one share of Stock. Any additional RSUs shall be subject to the
vesting and restrictions of this Agreement in the same manner and for so long as
the RSUs granted pursuant to this Agreement to which they relate remain subject
to such vesting and restrictions, and shall be promptly forfeited to the Company
if and when such RSUs are so forfeited.

8.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.



--------------------------------------------------------------------------------

9.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

HARVARD BIOSCIENCE, INC. By:      

Name:

 

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated:               Grantee’s Signature       Grantee’s name and address:      

 

     

 

     

 